EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (the “Agreement”) is entered
into by and between Warwick Valley Telephone Company (the “Company”) and Duane
W. Albro (the “Executive” or “you”) for Executive’s orderly separation from
employment with the Company and for the complete resolution of any and all
disagreements, disputes, or claims arising out of Executive’s employment and
separation of Executive’s employment.

 

1.                                      Effective Separation Date.  You agree
that your employment as Chief Executive Officer (“CEO”) of the Company
terminated effective as of the end of business on March 5, 2013 (the “Effective
Separation Date”).  You further agree that you resign as Director of the Company
and/or any of its predecessors, successors and/or affiliates on the Effective
Date of this Agreement as defined in paragraph 24 below.

 

2.                                      Final Compensation and Benefits.  You
acknowledge and agree that you have received your regular wages and
employment-related benefits through the Effective Separation Date, all of which
was paid in accordance with the Company’s regular payroll schedule and benefit
policies and practices.  You acknowledge and agree that your payment for
employment-related benefits through the Effective Separation Date included
payment for accrued and unused vacation days in the amount of Fifty-three
Thousand Three Hundred Sixty-five Dollars ($53,365).  You acknowledge and agree
that you have also received reimbursement of any appropriately documented
expenses that were incurred but unpaid up through the Effective Separation Date
that were as a result of conducting business activities on behalf of the
Company.  You received and may retain such wages and employment-related benefits
described in this Paragraph 2 even if you decide not to sign this Agreement. 
You acknowledge and agree that the payments you received that are described in
this Paragraph 2 are all wages and employment-related benefits due to you based
upon your employment with the Company.

 

3.                                      Termination of Compensation and
Benefits.  Except as specifically described in Paragraph 5 below, all of your
compensation and employment-related benefits will end on either the Effective
Separation Date or the last day of the month in which your employment ended,
depending upon the benefit.  If not already provided, you will receive
additional information regarding the date on which each benefit ends as well as
your rights, if any, to insurance continuation (at your expense).  To the extent
that you have such rights, nothing in this Agreement will impair them.

 

4.                                      Company Property.

 

a)                                     You have returned to the Company all
documents (and all copies thereof) and other property, data, information, and
knowledge belonging to or in any way relating to the business of the Company or
to a client of the Company, that you have in your possession or control, with
the exception of any property that the Company authorizes you in writing to
retain.  The documents and property returned by you include, but are not limited
to, all files, correspondence, e-mail, memoranda, documents, forms, notes,
notebooks, drawings, records, plans, forecasts, reports, studies, analyses,
compilations of data, proposals, agreements, financial

 

--------------------------------------------------------------------------------


 

information and forecasts, research and development information, customer
information, lists of clients and referral sources, client data, marketing
information, operational and personnel information, employee handbooks,
supervisor’s manuals, operation manuals, specifications, code, software,
software documentation, databases, computer-recorded information, computer
programs, tangible property and equipment (including, but not limited to,
facsimile machines, mobile telephones and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).

 

b)                                     You have previously provided the Company
with a computer-useable copy of all Company confidential or proprietary data,
materials or information stored on a computer, server and/or email systems owned
by you or a member of your immediate family.  You also acknowledge and agree
that you have permanently deleted and expunged such confidential or proprietary
data, materials or information from those systems, and have already provided a
signed and notarized certification acknowledging that you have done so.

 

c)                                      You agree that the Company arranged to
have all of your personal belongings boxed and mailed to you, and that you
received those personal belongings.

 

d)                                     The Company will allow you to keep your
company issued cell phone and cell phone number.  If you wish to retain the cell
phone number for your personal use you will be required to port the number, at
your expense. Both parties agree to execute any documents necessary to
accomplish the transfer of that cell phone number.  You will bear the expense
and pay any fees associated with that transfer.

 

5.                                      Separation Benefit.  In consideration of
your acceptance of the terms of this Agreement, which memorializes the Release
and Waiver referenced in Paragraph 8 of the Employment Agreement between you and
the Company dated December 14, 2011 (incorporated herein and attached as
Exhibit A), and provided you do not revoke your acceptance of this Agreement,
the Company will provide you with the separation benefits described in this
Paragraph 5.

 

a)                                     You will receive a separation benefit
equal to $375,000.00, less customary payroll deductions and withholdings, which
amount is equal to 100% of one year of your Base Salary, as defined in your
December 14, 2011 Employment Agreement (Exhibit A), in effect as of the
Effective Separation Date.  This separation benefit will be paid in a lump sum
within ninety (90) days of the Effective Separation Date, but after the
“Effective Date” of this Agreement as defined in Paragraph 24 below.

 

b)                                     For the one-year period following the
Effective Separation Date, the Company will continue to provide you and your
family with the life insurance and short-term and long-term disability benefits
coverage that was in place as of the Effective Separation Date.  You agree and
acknowledge that your continued participation in such benefits is conditioned
upon the continued availability of such coverage and is subject to any changes
that may be made to such coverage by the applicable insurance companies.  You
also agree and acknowledge that the Company is only obligated to make premium
payments for continuation of the same types and levels of coverage that you had
as of your Effective Separation Date and that you are also

 

2

--------------------------------------------------------------------------------


 

responsible to make any required contributions toward the premiums on the same
terms as during your employment.

 

c)                                      The Company shall pay you an additional
lump sum separation benefit equal to $95,000.00, less customary payroll
deductions and withholdings.  This additional separation benefit will be paid in
a lump sum within ninety (90) days of the Effective Separation Date, but after
the “Effective Date” of this Agreement as defined in Paragraph 24 below.

 

d)                                     All outstanding stock options held by you
on March 5, 2013 will vest upon the “Effective Date” of this Agreement (as
defined in Paragraph 24 below) and become immediately exercisable, and your
outstanding stock options may be exercised at any time before their applicable
expiration dates.  In addition, all shares of restricted stock held by you on
March 5, 2013 will become 100% vested as of the “Effective Date” of this
Agreement (as defined in Paragraph 24 below); provided, however, the number of
shares with a value necessary to cover the minimum taxes required to be withheld
on the value of the accelerated vesting of your restricted stock on the
“Effective Date” of this Agreement (as defined in Paragraph 24 below) shall be
withheld by the Company to cover such withholding, and you shall be entitled to
the net number of shares after such deduction.

 

The Company makes no representations to you regarding the taxability and/or tax
implications of this Agreement.  You are solely responsible for any tax
consequences associated with the payments made pursuant to this Agreement,
regardless of whether the Company should have contributed and withheld taxes
from the amounts paid (including Social Security and Medicare).  You agree to
defend, indemnify, reimburse and hold the Company harmless for any and all
taxes, contributions, withholdings, fees, assessments, interest, costs,
penalties and other charges that may be imposed on the Company by the Internal
Revenue Service, the New York State Tax Department or any other federal, state
or local taxing authority by reason of the payments above, the absence of
withholdings and deductions made from certain payments above and/or your
non-payment or late payment of taxes due, and you alone assume all liability for
all such amounts.

 

You acknowledge and agree that, in the absence of this Agreement, you are not
entitled to the separation benefit set forth in this Paragraph 5.  You agree
that you are not entitled to any other compensation (including but not limited
to, salary or bonuses) or benefits of any kind or description from the Company,
or from or under any benefit plan sponsored by the Company, other than as
described above and those in which you may already be vested.

 

You further agree that you will not sell any of your Company Shares until after
the one-year anniversary of the Effective Date of this Agreement (the “Release
Date”), unless such sale complies with the volume limitations contained in
Rule 144(e)(1) of the Securities Act of 1933, as amended (the “Securities Act”),
regardless of whether such sale is required to comply with Rule 144 of the
Securities Act.  You further agree that you will not Transfer your Company
Shares to any third party unless such third party enters into an agreement with
the Company prior to such Transfer to be bound by the restrictions on resale
contained in this Section. “Company Shares” means (i) all shares of the
Company’s common stock, $.01 par value per share (the “common stock”), held by
Executive as of the Effective Separation Date, (ii) any shares of common stock
acquired by Executive pursuant to the exercise on or before the Release Date of
any stock option held by Executive as of the Effective Separation Date, and
(iii) any shares of

 

3

--------------------------------------------------------------------------------


 

restricted stock held by Executive on the Effective Separation Date that vest on
or before the Release Date.  “Transfer” means any transfer, donation, gift,
assignment, pledge, hypothecation, grant of a security interest in or other
disposition or attempted disposition, other than a sale, whether voluntary or
involuntary.  Any sale, proposed sale, Transfer, or proposed Transfer of Company
Shares made or attempted in contravention of this Section will not be recognized
by the Company and will be void and of no effect.  You further agree that
appropriate legends may be placed on any certificate(s) representing the Company
Shares and you also agree and consent to the entry of stop transfer instructions
with the Company’s transfer agent and registrar, to reflect the restrictions set
forth in this Section and any restrictions on Transfer that may be imposed under
applicable securities laws, for so long as such restrictions exist.

 

6.                                      RELEASE OF ALL CLAIMS

 

a)                                     By signing this Agreement you agree that
you are releasing and waiving your right to bring any legal claim of any nature
against the Company from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or at Executive’s
termination.  This Agreement is intended to be interpreted in the broadest
possible manner to include all actual or potential legal claims you may have
against the Company, except as expressly provided otherwise in Paragraph
6(e) below.

 

b)                                     Specifically, you agree to fully and
forever give up all of your legal rights and claims against the Company,
including future legal rights and claims, whether or not presently known to you,
that are based on events occurring before you sign this Agreement.  You agree
that the legal rights and claims you are waiving include, but are not limited
to, all rights and claims under, as amended, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act (the “ADEA”), the Older
Workers Benefit Protection Act of 1990 (the “OWBPA”), the Rehabilitation Act of
1973, the Americans with Disabilities Act, the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Equal Pay Act of 1963, the
Sarbanes-Oxley Act of 2002, the New York Human Rights Law, and any similar
federal, state, or local statute, regulation, order, or common law.  You
specifically agree that you are releasing claims of discrimination based upon
age, race, color, sex, sexual orientation or preference, marital status,
religion, national origin, citizenship, veteran status, disability, genetic
predisposition or carrier status, and other legally protected categories.

 

c)                                      You also agree that the legal rights and
claims you are giving up include your rights under, as amended, the Family and
Medical Leave Act of 1993, the Employee Retirement Income Security Act of 1974
(“ERISA”), the federal Worker Adjustment and Retraining Notification Act of 1989
(“WARN”), the New York Worker Adjustment and Retraining Notification Act (“NY
WARN”), the New York Labor Law (except unemployment insurance and minimum wage
claims), the New York Business Corporation Law, and any similar federal, state,
or local statute, regulation, or order.  You agree that the legal rights and
claims you are giving up include all common law rights and claims, such as a
breach of express or implied contract, tort (whether negligent or intentional),
wrongful discharge, constructive discharge, infliction of emotional distress,
defamation, promissory estoppel, and any claim for fraud, omission, or
misrepresentation.  You also agree that you are giving up and forever releasing
any

 

4

--------------------------------------------------------------------------------


 

right you may have to attorneys’ fees for any of the rights and claims described
in this Paragraph 6.

 

d)                                     You agree that the release of all claims
described in this Paragraph 6 applies not only to the Company, but also to the
its predecessors, successors and their past, current and future parents,
subsidiaries, affiliates, related entities, and all of their members,
shareholders, officers, directors, agents, attorneys, executives, partners,
employees, insurers, and assigns.

 

e)                                      The claims you are giving up and
releasing do not include your vested rights, if any, under any qualified
retirement plan in which you participate, and your COBRA, unemployment
insurance, and workers’ compensation rights, if any.  Nothing in this Agreement
shall be construed to constitute a waiver of:  (i) any claims you may have
against the Company that arise from events that occur after the date that you
sign this Agreement; (ii) your right to file an administrative charge with any
governmental agency alleging employment discrimination or challenging the
validity of this release; (iii) your right to participate in any administrative
or court investigation, hearing or proceeding; or (iv) any other right that you
cannot waive as a matter of law.  You agree, however, to waive and release any
right to receive any individual remedy or to recover any individual monetary or
non-monetary damages as a result of any administrative charge, complaint or
lawsuit filed by you or on your behalf.  In addition, the release of all claims
set forth in this Agreement does not affect your rights as expressly created by
this Agreement, and does not limit your ability to enforce this Agreement.

 

7.                                      No Pending Action.  You represent that,
as of the date that you sign this Agreement, you have not filed any charge,
complaint or action against the Company in any forum.  This Agreement may be
used as a complete defense in the future if you bring a lawsuit based on any
claim that you have released, and if the Company prevails in such lawsuit, you
will pay for all costs incurred by the Company, including reasonable attorney’s
fees.

 

8.                                      Future Cooperation.  You agree that upon
reasonable request of the Company, you will do whatever is necessary to assure
an orderly transition of your work and responsibilities and to reasonably
cooperate with any requests by the Company for information about the business of
the Company or your involvement and participation therein.  You further agree
that you will fully cooperate with any investigation, audit or review by the
Company or any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the Securities and
Exchange Commission) as any such investigation, audit or review relates to
events or incidents that occurred during your employment with the Company, as
well as with litigation or other proceedings involving matters that occurred
during your employment by the Company.  Such cooperation shall include, but not
be limited to (taking into account your personal and professional obligations,
including those to any new employer or entity to which you provide services),
being available to meet and speak with officers or employees of the Company
and/or the Company’s counsel at reasonable times and locations, executing
accurate and truthful documents, giving accurate and truthful testimony, and
taking such other actions as may reasonably be requested by the Company and/or
the Company’s counsel to effectuate the foregoing. You shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for
reasonable and necessary travel and other expenses that you may incur at the
specific request of the Company and as approved by the Company in

 

5

--------------------------------------------------------------------------------


 

advance and in accordance with its policies and procedures established from time
to time.  You may also receive reasonable compensation from the Company for time
expended while assisting the Company with respect to investigations, audits,
reviews, litigations or other proceedings.  However, you and the Company agree
that no compensation shall be paid for the content or substance of any
testimony.

 

9.             Confidentiality.  You shall keep secret and retain the
confidential nature of all Confidential Information (as defined in Paragraph
9(b) below) of or belonging to the Company and take such other precautions with
respect thereto as the Company, in its sole discretion, may reasonably request.

 

a)            You shall not at any time, whether before or after the termination
of your employment, use, copy, disclose or make available any Confidential
Information to any individual, corporation, partnership, trust, governmental
body or other entity; except that you may use, copy or disclose any Confidential
Information (i) to the extent it becomes publicly available through no fault on
your part, and (ii) to the extent you are required to do so pursuant to
applicable law or pursuant to a final order of a court or arbitrator having
jurisdiction thereof; provided, however, that prior to such disclosure you shall
promptly notify the Company in writing of any such order or request to disclose
and shall cooperate fully with the Company in protecting against any such
disclosure by narrowing the scope of such disclosure and/or obtaining a
protective order with respect to the permitted use of the Confidential
Information.

 

b)            For purposes of this Agreement, “Confidential Information” shall
mean all information pertaining to the business and operations of the Company
that is not generally available to the public and the Company desires to keep
confidential, including, but not limited to, information relating to the
Company’s products, services, suppliers, business partners, operations,
research, trade secrets, intellectual property, finances and all documents and
other tangible items relating to or containing any such information.  You
acknowledge that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company.

 

c)             The obligations contained in this Paragraph 9 are in addition to
any covenants contained in the December 14, 2011 Employment Agreement, which is
incorporated herein and attached as Exhibit A.

 

10.          No Derogatory Statements.  You agree that you will not directly or
indirectly make, or cause to be made, any written or oral statement or other
communication that is derogatory or disparaging to the Company or the Company’s
predecessors, successors, or their past, current or future parents,
subsidiaries, related entities, or any of their members, shareholders, officers,
directors, agents, attorneys, employees, or assigns.  The inclusion of specific
individuals in this provision (including, but not limited to, shareholders,
officers, directors, agents, attorneys, and employees) to protect them from
derogatory or disparaging remarks is a material term of this Agreement and
intended to make such individuals third-party beneficiaries of this particular
provision of the Agreement, with all applicable rights to enforce its terms in
the event of a violation.

 

The Company agrees that the members of its Board of Directors and its Senior
Management will not directly or indirectly make, or cause to be made, any
written or oral

 

6

--------------------------------------------------------------------------------


 

statement or other communication that is derogatory or disparaging to you. 
Communications between the individuals listed above in their official capacities
shall not violate this provision.

 

Nothing in this Agreement is intended to or shall prevent or limit you or
members of the Company’s Board of Directors and Senior Management from providing
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
Both parties will notify the other in writing as promptly as practicable after
receiving any request for testimony or information in response to a subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law, regarding the anticipated testimony or
information to be provided and at least fourteen (14) days prior to providing
such testimony or information (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible).

 

11.          Confidentiality of Agreement.  You agree that you will keep the
terms of this Agreement, the benefit being paid under it and the fact of its
payment, confidential and that you shall not disclose such information, except
that you may disclose this information to your spouse, attorney, accountant or
other professional advisor to whom you must make the disclosure in order for
them to render professional services to you.  You will instruct them, however,
to maintain the confidentiality of this information just as you must maintain
such confidentiality.

 

12.          Interim Obligations.  You understand and agree that the obligations
contained in Paragraphs 9 to 11 above, as well as in Paragraph 9 of the
December 14, 2011 Employment Agreement, which is incorporated herein at
Exhibit A, are material provisions of this Agreement, for which good and
sufficient consideration is provided.  However, you also acknowledge and agree
that those provisions could be undermined and/or rendered ineffective if you
take actions that would be violations of Paragraphs 9 to 11 of this Agreement
and Paragraph 9 of the Employment Agreement after the Effective Date of this
Agreement as defined at Paragraph 24 below, between the date you were presented
with a draft of this Agreement (March 5, 2013) and the Effective Date of this
Agreement (the “Interim Period”).  Accordingly, as a material inducement for the
Company to enter this Agreement, you represent and warrant that, during the
Interim Period, you did not and will not take any actions, directly or
indirectly, that would be violations of this Agreement if they occurred after
the Effective Date of this Agreement.  This includes, but is not limited to,
disclosing confidential information, engaging in Restricted Activities,
soliciting customers or employees of the Company, making derogatory statements
concerning the Company or any of the entities/individuals listed in Paragraph
10, and/or disclosing the terms of this Agreement or the amounts or benefits to
be paid under this Agreement (other than as allowed in Paragraph 11).

 

13.          Remedies.  In the event that you breach any of your obligations
under this Agreement or as otherwise imposed by law, the Company may, at its
option, obtain monetary damages, a court order requiring you to comply with this
Agreement, or other remedies as appropriate and allowed by law.  Further, in the
event that a court of competent jurisdiction determines that you have breached
any of the covenants contained in this Agreement, you agree that the Company
shall have no further obligation to make any further payments to you under
Paragraph 5 of this Agreement and you will be liable to the Company for any
payments already made under Paragraph 5 above.

 

7

--------------------------------------------------------------------------------


 

14.          Future Employment.  You agree that neither you, nor anyone acting
on your behalf, will apply for or seek employment with the Company in the
future.  You agree that in the event that you apply for or seek employment with
the Company in the future, the Company is under no obligation to consider that
application and may deny said application based on this Agreement.

 

15.          No Admission of Liability.  You agree that neither any payment
under this Agreement, nor any term or condition of it, shall be construed, at
any time, as an admission of liability or wrongdoing by the Company.

 

16.          Binding Nature.  The rights and benefits of the Company under this
Agreement shall be transferable to, or enforceable by or against, the Company’s
successors and assigns.  You agree that this Agreement also binds all persons
who might assert a legal right or claim on your behalf, such as your heirs,
personal representatives and assigns, now and in the future.

 

17.          Entire Agreement.  This Agreement contains the entire agreement
between the Company and you regarding your separation from employment and
compensation following that separation of employment, and supersedes and renders
null and void all prior or contemporaneous oral or written understandings,
statements, representations or promises.  However, this Agreement does not
supersede any prior agreements between you and the Company concerning your
conduct and rights after your separation from employment (other than
compensation following that separation of employment, which is addressed in this
Agreement), including, but not limited to, the Executive Covenants at Paragraph
9 of the December 14, 2011 Employment Agreement at Exhibit A (Non-Disclosure of
Confidential Information and Trade Secrets, Non-Solicitation of Customers, and
Non-Compete), which remain in full force and effect in accordance with their
terms.

 

18.          Legal Proceedings and Governing Law.  This Agreement shall be
construed and governed by the laws of the State of New York.  Disputes arising
under it shall be heard exclusively by the state court located in Orange County,
New York or in the federal court for the Southern District of New York.  Neither
party waives any right it may have to remove such an action to the United States
District Court for the Southern District of New York.  If any provision of this
Agreement, excluding the waiver of claims under any particular statute, should
be deemed unenforceable, the remaining provisions shall, to the extent possible,
be carried into effect, taking into account the general purpose and spirit of
this Agreement.  If a court finds that the Release of All Claims (set forth in
Paragraph 6 above) is illegal, void or unenforceable, you agree, promptly upon
request, to execute a second release that is legal and enforceable, without
further consideration, payments or compensation.

 

19.          Waiver of Jury Trial.  EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW
IN ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  THIS WAIVER APPLIES TO ANY ACTION OR OTHER LEGAL PROCEEDING, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS
RECEIVED THE ADVICE OF COMPETENT COUNSEL.

 

8

--------------------------------------------------------------------------------


 

20.          Compliance with IRS Deferred Compensation Regulations.  This
Agreement is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations and
other official guidance promulgated and issued thereunder, and this Agreement
shall be administered and interpreted consistent with that intent.

 

21.          Voluntary Agreement.  You agree that you are voluntarily signing
this Agreement, that you have not been pressured into agreeing to its terms and
that you have enough information to decide whether to sign it.  If, for any
reason, you believe that this Agreement is not entirely voluntary, or if you
believe that you do not have enough information, then you should not sign this
Agreement.

 

22.          Attorney Consultation.  You are advised to consult with an attorney
of your choice before signing this Agreement.

 

23.          Period to Consider Agreement.  You have a minimum of 21 calendar
days from the date you receive this Agreement to accept the terms of this
Agreement by signing and dating it in the space designated below, and returning
it to Jennifer M. Brown at Alteva, 401 Market Street, First Floor, Philadelphia,
PA  19106 (an extra copy of the Agreement is enclosed for your files).  If you
sign this Agreement prior to the expiration of the 21-day calendar period for
review, you acknowledge and agree that you did so willingly.  Please note that
any amendments to this Agreement, whether material or immaterial, made after
March 5, 2013, which is the date that you first received this Agreement, will
not re-start the 21-day period of review.

 

24.          Revocation Period; Effective Date.  After you accept and execute
this Agreement, you will have seven calendar days to revoke your acceptance.  To
revoke this Agreement, you must send written notice by certified mail to: 
Jennifer M. Brown at Alteva, 401 Market Street, First Floor, Philadelphia, PA 
19016.  If you do not revoke your acceptance, then the 8th day after the date
you sign this Agreement will be the “Effective Date” of the Agreement and you
may not thereafter revoke it.

 

25.          Counterparts.  This Agreement may be executed in multiple
originals, each of which shall be considered as an original instrument, but all
of which together shall constitute one Agreement, and shall bind the Parties,
their shareholders, officers, directors, parents, subsidiaries, affiliates,
heirs, successors and assigns.  A scanned .pdf copy, photocopy or facsimile of
the original signed document containing all signatures and exhibits will have
the same force and effect as the original.

 

9

--------------------------------------------------------------------------------


 

BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD 21 DAYS TO CONSIDER THE
AGREEMENT AND THAT I HAVE HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT CAREFULLY
WITH AN ATTORNEY OF MY CHOICE.  I HAVE READ THIS AGREEMENT, I UNDERSTAND ITS
TERMS, AND I VOLUNTARILY AGREE TO THEM.

 

 

Dated:

May 7, 2013

 

/s/ Duane W. Albro

 

 

 

Duane W. Albro

 

 

 

State of New York)

 

 

County of Suffolk) ss:

 

 

 

On this 7 day of May  2013, before me personally came
                                            , to me known and known to me to be
the individual described herein and who executed the foregoing instrument, and
the above-named person acknowledged to me that said person executed the same.

 

 

 

/s/ Roger Seebald

 

 

Notary Public

 

 

 

 

 

 

Dated:

May 8, 2013

 

Warwick Valley Telephone Company

 

 

 

 

 

 

 

 

By:

/s/ Jennifer M. Brown

 

 

 

Jennifer M. Brown

 

 

 

EVP & CAO and Corporate Secretary

 

10

--------------------------------------------------------------------------------


 

Attachments:

 

Exhibit A - Employment Agreement

 

11

--------------------------------------------------------------------------------